Citation Nr: 0011565	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  96-25 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1952 to February 
1956.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Fort Snelling, Minnesota, which denied a claim by the veteran 
seeking entitlement to service connection for a low back 
disorder.  The veteran most recently resided in Texas and, 
therefore, his claim is being processed through the Houston, 
Texas, RO.

This case was before the Board in June 1999, at which time it 
remanded the case back to the RO for due process 
considerations.  The Board also remanded this case in July 
1999 for additional evidentiary development.  That 
development was completed and, thus, this case is ready for 
appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  A low back disorder was not present in service and 
current back disability is not related to service.

3.  Arthritis of the spine was not exhibited within the first 
post service year.  


CONCLUSION OF LAW

A low back disorder was not incurred in or related to the 
veteran's service, and arthritis of the spine may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107(b)  (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Laws & Regulations

In determining whether the veteran is entitled to service 
connection, the Board must first determine whether a claim is 
well grounded.  The law provides that "a person who submits 
a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Here, the veteran has submitted evidence of a 
current low back disorder and of a plausible relationship 
between that disorder and service.  This is sufficient to 
make out a well-grounded claim.  Epps v. Gober, 126 F.3d 1464  
(Fed. Cir. 1997).  That the veteran's claim is well grounded 
was conceded by the Board in its July 1999 remand.

Once a claim is determined to be well-grounded, the veteran 
is entitled to assistance with the development of evidence in 
support of the claim.  38 U.S.C.A. § 5107(a)  (West 1991).  
In this regard, the Board notes that the RO obtained the 
veteran's service medical records, provided him with VA 
compensation and pension examinations, and attempted to 
obtain all the evidence which he indicated may be available.  
This case was remanded by the Board in July 1999 for the sole 
purpose of ensuring that VA met its duty to assist.  The 
Board finds that the veteran has not alleged that any other 
records of probative value that may be obtained, and which 
have not already been associated with his claims folder, are 
available.  Overall, it finds that all relevant facts have 
been properly developed and no further assistance is required 
to comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a).

The law provides that service connection may be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303  
(1999).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show:  (1) the existence of a current 
disability; (2) the existence of a disease or injury in 
service; and (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110  (West 1991); 
38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if arthritis became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records note no low back problems at the time 
of the veteran's entry into active duty.  A March 1952 
induction medical examination report indicates that his spine 
was normal to examination at that time.  Service medical 
treatment records show no complaint of, treatment for, or 
diagnosis of any low back problems.  The veteran's February 
1956 separation medical examination report is also negative 
for any noted low back problems; examination of the spine was 
reported as normal.  It states that the veteran had no 
disqualifying physical defects.

Subsequent to service, the claims file first shows medical 
treatment for low back problems in February 1984.  In a June 
1995 statement, and elsewhere, the veteran indicated that 
treatment for his back was rendered during a 10 year period 
from 1956 to 1966, but that the records could not be obtained 
because he did not remember any names or addresses of the 
treating chiropractors.

Private outpatient records from Redebaugh Chiropractic, PA, 
are dated from February 1984 to September 1987.  A February 
1984 case history report shows that the veteran had 
complaints of low back pain.  The date of onset of the pain 
was 2 months prior, in December 1983, when the veteran was 
involved in a motor vehicle accident.  It was noted that his 
condition was the result of that accident.  A February 1984 
chiropractor's note reiterates that his low back pain was of 
2 months duration, indicating an acute onset of pain after 
lifting.  The veteran was seen for this pain on several 
occasions during February and March 1984.  A January 1986 
chiropractor's note reflects that the veteran complained of a 
painful back after falling while skiing.

The claims file contains VA medical records dated from 
February 1990 to May 1995.  A February 1990 VA discharge 
summary shows that the veteran was admitted due to complaints 
of pain in right lower abdomen and right lower back, of 1 
month duration.  The pain seemed to start after he increased 
the intensity of a twisting exercise that he did in order to 
tighten his abdominal muscles.  Past medical history 
reflected that he had had prior low back pain for years and 
had visited a chiropractor for it, but the prior back was not 
the same kind of pain that he currently had.  X-rays revealed 
scoliosis of the thoracolumbar spine with convexity toward 
the right, minor degenerative changes with narrowing of L3-4 
disc space, prominent anterior and left lateral osteophytes, 
and minimal disc space narrowing at L5-S1.  The remaining VA 
records show no complaints of or treatment for any low back 
problems.   

In the veteran's Substantive Appeal, VA Form 9, received at 
the RO in June 1996, he stated that he injured his back 
aboard the USS Nodel while in the Republic of Korea.  He 
indicated that he was carrying an ammo storage box down a 
ladder, when he fell 5 to 6 feet backwards against a bulkhead 
on the ship.  The veteran alleged treatment at sick bay for a 
couple of days and, then, release to restricted duty.

A November 1998 VA examination report shows that the claims 
file was not available for review.  It states, as medical 
history provided by the veteran, that he injured his low back 
and "tailbone" during service during a fall while carrying 
an ammo box.  Current symptoms were of aching-type discomfort 
with sharp pain during activities.  Objective evaluation 
revealed that the veteran was obese and had a waddling gait 
due to bilateral knee deformity.  There was an area of 
discernable tenderness located at the lower aspect of the 
sacrum between the gluteal folds.  Range of motion was 
flexion to 60 degrees, extension to 20 degrees, left and 
right lateral flexion to 20 degrees, and left and right 
rotation to 25 degrees.  After range of motion testing, 
lumbar spasm was noted.  Neurologic examination was grossly 
normal.  X-rays revealed severe degenerative disc disease 
causing apexed right lumbar scoliosis.  Diagnosis was 
degenerative disc disease of lumbosacral spine, severe, with 
apexed right scoliosis.  The examiner remarked that it was 
likely that the injury the veteran sustained in service in 
1954 "set up a series of anatomical injuries which 
precipitated in the development of the degenerative arthritis 
over a prolonged period of time."  Morbid obesity 
complicated his condition but was not responsible for the 
initial onset of low back pain.

The most recent medical evidence is a November 1999 VA 
examination report.  It reflects that the examiner evaluated 
the veteran's entire claims folder, including his service 
medical records.  The report reiterates the history of the 
claimed inservice back injury, noting that the service 
medical records make no mention of the alleged injury or any 
other back complaints.  The report states that the first 
documented treatment for back complaints was in 1984.  
Current subjective complaints were of low back pain with very 
occasional, intermittent radiation to the left buttock, 
thigh, and calf.  Objective findings consisted of a grossly 
obese male with a slowed, wide-based gait.  His occiput 
sacrum deviated to the right.  There was very mild asymmetry 
of the thoracolumbar spine.  There was tenderness to 
palpation of the low back, but no muscle spasm.  Range of 
motion was limited due to pain.  The veteran could toe-walk 
with difficulty.  Ankle and knee jerks could not be elicited.  
X-rays from July 1999 were consistent with lumbar spine 
spondylosis with disc space narrowing and vacuum phenomenon 
at several levels and with extensive spur formations and 
facet hypertrophy.  Scoliosis was also present.  The examiner 
remarked that the veteran's spinal spondylosis was not 
related to any inservice injury, as multiple factors 
suggested other etiologies of his current spinal condition.  
The total spinal spondylosis extending from his cervical 
spine, his bilateral knee arthritis, and his gross obesity 
all suggested an origin unrelated to a single traumatic 
incident.

III.  Analysis

Initially, the Board finds that the veteran currently has a 
low back disability.  The medical evidence, especially the 
most recent VA examination reports, reveal that he has 
degenerative disc disease and spondylosis of the lumbar 
spine.

In light of the above, the determinative issue in this case 
is whether the current low back pathology is casually related 
to service, including to an alleged low back injury.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999); 
Cuevas v. Principi, 3 Vet. App. at 548; Rabideau v. 
Derwinski, 2 Vet. App. at 143.

The evidence supporting the veteran's claim consists of his 
own lay statements and the November 1998 VA examination 
report.  The veteran's lay statements indicate that he 
sustained a low back injury inservice, during a fall while 
carrying an ammo box, and that he has had low back pain ever 
since that time.  The November 1998 VA examination report 
provides a medical opinion that the veteran's current 
degenerative arthritis of the lumbar spine was related to the 
inservice back injury through a series of injuries over a 
prolonged period of time.

The evidence against the veteran's claim consists of his 
service medical records and the private and remaining VA 
medical records, including the November 1999 VA examination 
report.  Service medical records appear complete, but make no 
mention of any complaints of, treatment for, or diagnosis of 
any back injuries or other problems.  While the veteran 
argues that he was treated for a back injury in service and 
that records of that treatment must be missing, the Board 
finds of great importance his separation medical examination 
report.  That examination was conducted at the time of his 
separation from service and notes no low back problems; his 
spine was reported as normal to examination.  The private 
medical records show that the veteran was first treated for 
low back problems in 1984, approximately 28 years after 
service.  They also indicate that the date of onset of the 
back pain was only 2 months prior and resulted from a motor 
vehicle accident and, later, from a skiing accident.  
Similarly, VA outpatient records show that additional 
complaints of back pain were related to abdominal exercises 
that the veteran was performing.  In fact, those records 
indicate that he had had low back pain for many years, but 
that the current complaints were not the same kind of pain.  
Finally, the November 1999 VA examination report provides a 
competent medical opinion that the current low back pathology 
was not related to any one traumatic event, including any 
asserted back injury in service.

The Board finds that, overall, the great preponderance of the 
evidence is against the veteran's claim.  It specifically 
finds that his lay statements of an inservice back injury are 
not supported by his service medical records, nor by any of 
the private or VA outpatient records.  At no time prior to 
1998 was it reported in the medical evidence that the veteran 
injured his back in service.  The only medical evidence 
supporting the allegation of an inservice back injury is the 
November 1998 VA examination report.  That report is of 
little probative value because the medical opinion in that 
report was based solely on the veteran's allegations of an 
inservice back injury, not on review of the claims file.  Of 
much greater probative value is the November 1999 VA 
examination report, which provides a medical opinion based on 
thorough review of the claims file.  It correctly notes that 
service medical records show no occurrence of a back injury.  
It concludes that the current low back pathology was not 
related to any inservice injury.

The Board notes that the veteran's representative argues that 
a remand is necessary because the November 1999 VA 
examination report did not specifically mention the February 
1984 private chiropractor's records and did not specifically 
rule out the possibility that the veteran incurred a back 
injury in service.  However, the Board notes that the 
November 1999 examiner took note of the 1984 chiropractic 
records, finding that these represented the initial 
manifestations of low back disability.  It was also noted 
that these records did not support the veteran's claim, 
indicating that his back problems began only a few months 
prior to being seen in early 1984.  Furthermore, as to the 
second argument, the 1999 VA report did not need to rule out 
the possibility of an inservice back injury because it 
specifically opined that the current low back disability was 
not related to such an injury even if it occurred.

In light of the above, the Board concludes that the 
preponderance of the evidence does not support the inservice 
incurrence of a back injury, nor a relationship between the 
veteran's current low back disability and service.  As such, 
entitlement to service connection for a low back disorder has 
not been established by the evidence of record.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required 
under the provisions of 38 U.S.C.A. § 5107(b)  (West 1991).


ORDER

The claim of entitlement to service connection for a low back 
disorder is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

